 Case 2:18-cv-02479-AB-JC Document 154 Filed 09/30/20 Page 1 of 2 Page ID #:2113



 1                                     NOTE: CHANGES MADE BY THE COURT
 2
 3                                                                                     JS-6
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE A. ROMERO,                                CASE NO: CV18-02479-AB (JCx)
                                                    Hon. Andre Birotte, Jr., Ctrm. 7B, 7th Fl., 1st Street
12                                                  Mag. Jacqueline Chooljian, Ctrm. 750, 7th Fl., Roybal
                  Plaintiff,
13
           v.                                       JUDGMENT IN FAVOR OF
14                                                  DEFENDANTS SERGEANT JOSEPH
                                                    SCIDA, OFFICER ROLANDO
15   CITY OF LOS ANGELES, LOS                       REYES, OFFICER LUIS MOTA, THE
     ANGELES POLICE DEPARTMENT,                     LOS ANGELES POLICE
16   SERGEANT SCIDA (#36457) and                    DEPARTMENT AND THE CITY OF
     OFFICERS L. MOTA (#36236), and                 LOS ANGELES
17   ROLANDO REYES (#40499)
18
19                Defendants.
20
21
22        TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
23        Having considered the Motion for Judgment as a Matter of Law or, in the
24 Alternative, for a New Trial, filed by Defendants Sergeant Joseph Scida, Officer
25 Rolando Reyes, Officer Luis Mota, the Los Angeles Police Department and the City of
26 Los Angeles (collectively, “Defendants”), the evidence presented in support thereof and
27 oral argument of counsel, the Court GRANTED the Defendants’ motion for judgment as
28 a matter of law and denied the motion for new trial as moot [Doc. 150].

                                                1
 Case 2:18-cv-02479-AB-JC Document 154 Filed 09/30/20 Page 2 of 2 Page ID #:2114



 1         It is now therefore ORDERED, ADJUDGED AND DECREED that Defendants
 2 Sergeant Joseph Scida, Officer Rolando Reyes, Officer Luis Mota, the Los Angeles
 3 Police Department and the City of Los Angeles are entitled to judgment in their favor
 4 and against Plaintiff Jose A. Romero, that Plaintiff Jose A. Romero have and recover
 5 nothing by reason of each and all of the claims set forth in his Complaint for Damages
 6 for violations of Civil Rights against Defendants.
 7         The Court in its discretion declines to award Defendants their costs in light of the
 8 complexities of this case, the expenses Plaintiff incurred to prevail in the underlying
 9 criminal action, the financial disparity between Plaintiff and Defendants, and to avoid
10 chilling plaintiffs from bringing substantial civil rights cases.
11         IT IS SO ORDERED.
12
13 DATED: September 30, 2020            ____________________________________
14                                      HONORABLE ANDRÉ BIROTTE JR.
                                        UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
